AMENDMENT

TO

D&E COMMUNICATIONS, INC.

PERFORMANCE RESTRICTED SHARE AWARD AGREEMENTS

 

THIS AMENDMENT to the D&E Communications, Inc. Performance Restricted Share
Award Agreements, hereinafter individually and collectively called the
“Agreement” is hereby executed this day of __________, 2008.

 

WITNESSETH:

WHEREAS, D&E Communications, Inc., hereinafter called the “Corporation” has
heretofore adopted the 1999 Long-Term Incentive Plan for the benefit of certain
select managerial employees, hereinafter called the “Plan”;

WHEREAS, the Company desires to amend the Agreement to comply with the new
deferred compensation rules under Section 409A of the Internal Revenue Code.

NOW, THEREFORE, the Award Agreements dated are hereby amended as follows:

1.        Effective for Plan Years beginning after January 1, 2005, Section 1.14
of the Agreement is amended by restating it as follows:

1.14 “Disability” shall have the meaning ascribed to that term at Section 1.2(h)
of the Plan.

 

> 2.         Effective for Plan Years beginning after January 1, 2005, the
> Agreement is amended by adding a new Section 6.21 as follows:

6.21Payments to Key Employees. Notwithstanding the foregoing, in the event the
Participant is a key employee (as defined in Internal Revenue Code Section
416(i)) of the Company as of the last day of the calendar year preceding the
date a benefit becomes payable under the Plan or this Agreement, distribution of
that portion of the Executive’s payment attributable to his separation from
service with D&E that would otherwise have been paid within the 6-month period
following the separation from service shall not be made or commenced during such
six month period but shall instead be accumulated and paid on the first day of
the seventh month after the date of the separation from service with D&E. This
six month period shall be shortened or eliminated to the extent that counsel to
D&E believes that it is then permissible under Section 409A of the Internal
Revenue Code of 1986, as amended, without the imposition of the additional
Section 409A tax.

 

--------------------------------------------------------------------------------

 

3.         In all other respects the Agreement shall continue in effect in
accordance with its terms.

 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

ATTEST:

D&E COMMUNICATIONS, INC.

 

                                          
                                          

 

By:_______________________________

 

 

Witness:

 

__________________________                                ____________________________

 

Participant

 

 

 

2

 



 

 